NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


LORRAINE CATERINO,                           )
                                             )
              Appellant,                     )
                                             )
v.                                           )         Case No. 2D18-1712
                                             )
GAIL JANIS TORELLO,                          )
                                             )
              Appellee.                      )
                                             )

Opinion filed June 26, 2019.

Appeal from the Circuit Court for Collier
County; Christine H. Greider, Judge.

Landon P. Miller of Mangone & Miller Law
Offices, Naples, for Appellant.

Gail Janis Torello, pro se.




BLACK, Judge.

              Lorraine Caterino challenges the final judgment of injunction for protection

against stalking entered following an evidentiary hearing, arguing that there was

insufficient evidence of two instances of stalking. She asserts that the evidence

demonstrated that there was a legitimate purpose for the contact between her and Gail

Torello, the petitioner. Ms. Caterino further contends that the evidence demonstrated
merely a "tit for tat" scenario between two neighbors and that the interactions would not

cause a reasonable person to experience substantial emotional distress. We agree and

reverse.

              On April 6, 2018, Mrs. Torello filed a petition seeking an injunction for

protection against stalking against Ms. Caterino, her neighbor, alleging that since

January 2018 Ms. Caterino has been following, harassing, and verbally attacking her.

At the evidentiary hearing on the petition, Mrs. Torello testified that Ms. Caterino has

been following her while videotaping and photographing her and that Ms. Caterino has

made threatening comments such as "you're going down," "you'll get yours," and "you're

all alone." Mrs. Torello claimed that when she drives by Ms. Caterino, Ms. Caterino

looks at her "like she absolutely wants to kill" her and that Ms. Caterino stares at her

whenever she is outside. In February 2018 Ms. Caterino sent Mrs. Torello a letter

directing Mrs. Torello to "CEASE AND DESIST ALL DEFAMATION OF OR [SIC]

LORRAINE CATERINO'S CHARACTER AND REPUTATION," failing which Ms.

Caterino would pursue all available legal remedies. The letter, which was admitted into

evidence, purported to be from Florida's Civil Law Group, and Ms. Caterino signed it as

treasurer. Mrs. Torello asserted that Ms. Caterino had drafted the letter herself and that

the purported law firm does not exist. Mrs. Torello also testified that Ms. Caterino

complained to the code enforcement division of Collier County about her in-home pet

sitting business, that an enforcement officer conducted an investigation, and that the

case had been closed. Mrs. Torello stated that her pet sitting business did not violate

any county codes or the homeowner's association (HOA) declaration. Mrs. Torello

further testified that on April 5, the day before she filed the petition, Ms. Caterino




                                             -2-
approached Mrs. Torello while she was outside of her home, got in her face, and began

yelling obscenities at her. Ms. Caterino refused to leave Mrs. Torello's property, so Mrs.

Torello called the police but Ms. Caterino took off in her car before the police arrived.

Later that same evening while Mrs. Torello was at an HOA meeting, her surveillance

system captured Ms. Caterino entering upon Mrs. Torello's property and removing a

building permit that was attached to the garage door. Mrs. Torello again contacted law

enforcement. The video of the incident was admitted into evidence. Mrs. Torello

contended that Ms. Caterino's conduct has affected her everyday life: she does not

want to go outside, she feels uncomfortable having company to her home, and she has

trouble sleeping at night because Ms. Caterino is always outside with her dog.

              Mrs. Torello's husband also testified at the hearing. He succeeded Ms.

Caterino as the HOA president on January 31 or February 1, 2018. Mr. Torello claimed

that Ms. Caterino has made their lives "hell." He indicated that Mrs. Torello is miserable

and that Ms. Caterino's conduct has affected his relationship with Mrs. Torello. Though

Mr. Torello did not observe Ms. Caterino yell at Mrs. Torello while she was outside on

April 5, he claimed that Mrs. Torello was "shaking like a leaf" afterward.

              Ms. Caterino also testified at the hearing and explained that "this is a very

simple situation that has gone completely out of control in a very small neighborhood

where we all used to get along." She claimed that she had served as the president of

the HOA for nine years and explained that the governing documents prohibit

homeowners from operating businesses out of their homes. She claimed that because

Mrs. Torello has been running a business out of her home for the last couple of years,

she asked the attorney for the HOA to send Mrs. Torello a cease and desist letter,




                                            -3-
which angered Mrs. Torello. The letter from the attorney for the HOA, dated January

29, 2018, was admitted into evidence, and it cited the specific section of the HOA

declaration that prohibits homeowners from operating an in-home business. After the

letter was sent, Mrs. Torello texted Ms. Caterino, claiming that Ms. Caterino was

"ruining her life" and that Mrs. Torello was the "one person that can wreck a whole

neighborhood." Ms. Caterino did not provide the court with these alleged text

messages. Ms. Caterino admitted that she had taken pictures of Mrs. Torello walking

dogs but claimed that she had been asked to take the pictures by the individual

investigating the alleged county code violation; she denied that the case had been

closed. With regard to the incident outside of Mrs. Torello's home on April 5, Ms.

Caterino testified that she was about to leave her house to pick up a friend from the

airport and when she opened her garage door her dog ran out and over to Mrs. Torello's

yard. When she went to collect the dog, Mrs. Torello told her to put the dog on a leash

and get out of her yard. Ms. Caterino admitted that she then yelled an obscenity at Mrs.

Torello who, in turn, threatened to call the police. Ms. Caterino then got in her car and

drove to the airport. And with regard to the incident captured on Mrs. Torello's

surveillance system later that evening, Ms. Caterino claimed that she entered upon Mrs.

Torello's property while holding a document which expressed her frustration and that of

several neighbors with Mrs. Torello and her in-home pet sitting business. The

document Ms. Caterino claimed to have had in her hand was admitted into evidence

only for the purpose of corroborating her story but not for its content.




                                            -4-
             Ms. Caterino's witness, a neighbor, testified that she had never seen Ms.

Caterino give Mrs. Torello dirty looks and was unaware of any difficulties between the

parties.

             At the close of the evidence, the court made the following findings:

             THE COURT: Okay. Thank you.
                      Court's prepared to make findings and rule on the
             requested relief.
                      The requirement for the Court's finding is to make a
             finding that two incidents of violence or stalking was [sic]
             committed by the respondent which were directed against
             the petitioner or the petitioner's immediate family.
                      The allegations in the petition are between January of
             2018 and April 6 of 2018. One of the two incidents of
             stalking must have been within six months of filing the
             petition.
                      May I have the exhibits please?
                      The letter received [from the attorney for the HOA]
             dated January 29 of 2018 is not stalking by the respondent.
                      Ms. Caterino did not object to the admissibility of a
             letter from Florida['s] Civil Law Group, which she signed as
             treasurer. I didn't hear any evidence or testimony that Ms.
             Caterino is the treasurer of the Florida['s] Civil Law Group.

             MS. CATERINO: No. I'm the treasurer of the board, ma'am.
             I'm sorry.

             THE COURT: Okay.

             M[R]S. TORELLO: No, she's not.

             THE COURT: Okay.

             MS. CATERINO: Oh, excuse me.

             THE COURT: Please don't interrupt the Court.

             M[R]S. TORELLO: Sorry.

             MS. CATERINO: I'm a director, ma'am. I'm sorry. I was
             treasurer.

             THE COURT: Okay.



                                          -5-
MS. CATERINO: I'm a director. My bad.

THE COURT: And who prepared this letter?

MS. CATERINO: The cease and desist letter?

THE COURT: Yeah.

MS. CATERINO: I did it off the computer.

THE COURT: Okay.

MS. CATERINO: I did. I did to try to make it peaceful.

THE COURT: Well, let me tell you that - -

MS. CATERINO: Yes, ma'am.

THE COURT: - - it is a potential criminal act to represent
yourself as a lawyer when you are not.

MS. CATERINO: No. It's - -

THE COURT: It indicates a defamation settlement
agreement within 10 days to Florida['s] Civil Law Group, and
then you signed it as the treasurer. It's unclear whether
you're the treasurer of the law group or not.
       There were two incidents, at least, of - - that are
corroborated that the respondent entered into the property of
the petitioner. I have reviewed the videos, Petitioner's
Exhibit Number 4, and there doesn't appear to be a piece of
paper or anything in the respondent's hand that would
corroborate a document being delivered.
       There are two depictions. One, she walks up. Dog is
behind her. Nothing in her hands. Within seconds, walks
away with a document in her hand, which she folds up.
       Sometime later, there is some indication that she
walks back again to the property, dog behind her,
unleashed. Unclear as to documents or paperwork.
       There is no legitimate purpose, ma'am, for you to go
on the property. There is no legitimate purpose of removing
what appeared to be a contractor's license from the garage
door of the petitioner.

MS. CATERINO: I did not do that.



                             -6-
             THE COURT: Well, ma'am, what you indicated - -

             MS. CATERINO: I just want it on record.

             THE COURT: What you indicated under oath and you are
             not to interrupt me again.

             MS. CATERINO: Okay. I just want it on the record.

             THE COURT: That's fine.

             MS. CATERINO: Thank you.

             THE COURT: You indicated that you walked up with a sheet
             of paper. That is not depicted in the video. And I watched it
             five times.
                     What is depicted in the video is walking away from the
             front door where the camera is located with a document.
                     The court finds that there is sufficient evidence to
             support the entry of a repeat violence injunction for a period
             of two years.

This appeal followed.

             Section 784.0485, Florida Statutes (2017), provides for injunctive relief

from stalking. The pertinent statutory definitions are found in section 784.048.

                    Stalking is defined as the "willful[ ], malicious[ ], and
             repeated[ ] follow[ing], harass[ing], or cyberstalk[ing] [of]
             another person." § 784.048(2). " 'Harass' means to engage
             in a course of conduct directed at a specific person which
             causes substantial emotional distress to that person and
             serves no legitimate purpose." § 784.048(1)(a); see also §
             784.048(1)(b) (defining " '[c]ourse of conduct' " as "a pattern
             of conduct composed of a series of acts over a period of
             time, however short, which evidences a continuity of
             purpose") . . . .

Touhey v. Seda, 133 So. 3d 1203, 1203-04 (Fla. 2d DCA 2014) (alterations in original).

Moreover, "[c]ourts apply 'a reasonable person standard, not a subjective standard,' to

determine whether 'an incident causes substantial emotional distress.' " Id. at 1204




                                           -7-
(quoting Goudy v. Duquette, 112 So. 3d 716, 717 (Fla. 2d DCA 2013)). "Each incident

of stalking must be proven by competent, substantial evidence to support an injunction

against stalking." Id.

              The court's express findings indicate that it entered the injunction based

solely on the fact that Ms. Caterino entered upon Mrs. Torello's property twice on the

evening of April 5 as depicted in the surveillance footage. The court determined that

Ms. Caterino did not have a legitimate purpose for entering upon the property,

discounting Ms. Caterino's testimony that she already had a document in her hand

when she approached the house and did not take the permit attached to the garage

door. While Ms. Caterino's conduct may have been willful and malicious, at least with

regard to her entering upon the property the first time to remove the permit, in order to

constitute stalking by harassment the conduct must have caused substantial emotional

distress. See § 784.048(1)(a). The court made no findings as to emotional distress,

and although Mrs. Torello and her husband testified regarding the affect Ms. Caterino's

conduct has had on Mrs. Torello, in determining whether conduct causes substantial

emotional distress we must use a reasonable person standard and not a subjective

standard. See Touhey, 133 So. 3d at 1204; Slack v. Kling, 959 So. 2d 425, 426 (Fla. 2d

DCA 2007). The conduct referenced by the circuit court in this case—entering upon the

property and removing the permit—would not cause a reasonable person to suffer

substantial emotional distress. Compare Paulson v. Rankart, 251 So. 3d 986, 990 (Fla.

1st DCA 2018) (reversing injunction for protection against stalking because a

reasonable person would not suffer substantial emotional distress as a result of a

neighbor—who had been complaining about the petitioner's outdoor light and dogs—




                                           -8-
looking at the petitioner's utility meter near the petitioner's property on multiple

occasions and staring at the petitioner while she sunbathed), and David v. Schack, 192

So. 3d 625, 628 (Fla. 4th DCA 2016) (reversing injunction for protection against stalking

because a reasonable person would not suffer substantial emotional distress when

respondent "banged on [petitioner's] door and left her a letter and a check"), with

Robertson v. Robertson, 164 So. 3d 87, 88 (Fla. 4th DCA 2015) (affirming entry of

injunction for protection against stalking because respondent's conduct of looking inside

petitioner's house in the middle of the night with a flashlight, uninvited and without

warning, for three consecutive nights constituted a course of conduct causing

substantial emotional distress). See also Touhey, 164 So. 3d at 1204-05 (reversing

injunction for protection against stalking because the actions of the respondent—visiting

the petitioner's office once and calling the office twice to inquire about petitioner's

whereabouts—would not cause a reasonable person to suffer substantial emotional

distress); Jones v. Jackson, 67 So. 3d 1203, 1204 (Fla. 2d DCA 2011) (concluding that

there was not competent substantial evidence of stalking because a reasonable person

in the petitioner's position would not have suffered substantial emotional distress as a

result of receiving threatening phone calls and text messages).1



              1With    regard to the letter threatening a defamation lawsuit, the court did
not expressly find that this conduct constituted stalking. The court only indicated that it
was unclear whether Ms. Caterino was the treasurer of the purported law firm and that
"it is a potential criminal act to represent [herself] as a lawyer when [she is] not." While
this conduct, in the absence of a legitimate purpose, could help support the entry of an
injunction for protection against stalking, this letter alone would not constitute a course
of conduct as required by the statute. See Poindexter v. Springer, 898 So. 2d 204, 206-
07 (Fla. 2d DCA 2005) (holding that the conduct of sending the petitioner, who was the
respondent's private investigator, "courtesy copies" of three letters addressed to three
different attorneys but mailed in a single envelope requesting advice on what to do
regarding petitioner's incompetency and ethics served no legitimate purpose and was

                                             -9-
              While it is unfortunate that these neighbors are unable to get along, an

injunction is not designed to " 'keep the peace' between parties who, for whatever

reason, are unable to get along and behave civilly toward each other." See Power v.

Boyle, 60 So. 3d 496, 498-99 (Fla. 1st DCA 2011) (holding that respondent's conduct of

"yelling obscenities at [the petitioners'] house, 'flipping off' their house, letting her dog

urinate on their garage door, and writing profane and inappropriate notes on [their] mail"

did not amount to stalking; the relationship between the parties—who were neighbors—

"is more tit-for-tat than stalker-victim"). Simply put, "[n]oise, profanity, and claims of

vandalism to property do not always warrant injunctive relief under the stalking and

repeat violence statutes." Shocki v. Aresty, 994 So. 2d 1131, 1134 (Fla. 3d DCA 2008).

              Because there was insufficient evidence that Ms. Caterino stalked Mrs.

Torello, we reverse the final injunction for protection against stalking and remand with




intended only to harass constituted only a single act and not a course of conduct as
required to support the entry of a permanent injunction against stalking). We also note
that repeatedly videotaping and photographing another without a legitimate purpose can
constitute stalking. See Goosen v. Walker, 714 So. 2d 1149, 1150 (Fla. 4th DCA 1998).
In this case, however, Ms. Caterino testified that she took the photographs of Mrs.
Torello for a legitimate purpose—the county code violation investigation. See Paulson,
251 So. 3d at 989 n.3 (noting that the filing of complaints to authorities does not
constitute harassment); Curry v. State, 811 So. 2d 736, 741 (Fla. 4th DCA 2002) ("As a
matter of law, [filing numerous complaints and reports to government agencies] cannot
amount to 'harassment' within the meaning of [section 784.048(1)(a)]. A report to an
arm of government, concerning a matter within the purview of the agency's
responsibilities, serves a 'legitimate purpose' within the meaning of section
784.048(1)(a), regardless of the subjective motivation of the reporter."). The circuit
court was in the best position to evaluate the credibility of the witnesses, and in the
absence of findings to the contrary, we assume the court found Ms. Caterino's
testimony regarding the purpose of this conduct to be credible.




                                             - 10 -
instructions to the circuit court to dismiss Mrs. Torello's petition. See Touhey, 133 So.

3d at 1205.

              Reversed and remanded.



CASANUEVA and MORRIS, JJ., Concur.




                                           - 11 -